      GREEVES & ROETHLER, PLC
  1   Scott L. Greeves, SBA #015761
  2   2151 E. Broadway Rd., Suite 115
      Tempe, AZ 85282
  3   T: (480) 422-1850 F: (480) 696-5522
      scott@grattorneys.com
  4   Attorney for Debtors
  5
                        IN THE UNITED STATES BANKRUPTCY COURT
  6

  7                             FOR THE DISTRICT OF ARIZONA

  8   In re:                                     )      Ch. 13
  9                                              )
      NICHOLAS RIEKENS and                       )      No. 2:18-bk-14880-DPC
 10   TAMI NATHE                                 )
 11                                              )      MOTION TO DISMISS
                                                 )      PURSUANT TO 11 U.S.C. § 1307(b)
 12                         Debtors.             )
 13
                                                 )

 14            The Debtors, by counsel undersigned, represent as follows:
 15
               1.    That this case has not been converted to Chapter 13 under section 706 nor
 16
      section 1112 of the U.S. Bankruptcy Code.
 17

 18            2.    That under 11 U.S.C. § 1307(b), the Debtors are entitled to have this
 19
      Chapter 13 case dismissed at any time, as an absolute right, and the Debtors, by this
 20
      motion, elect to have this case be dismissed.
 21

 22            3.    That a copy of this motion has on this date been e-mailed to the Chapter 13
 23
      Trustee serving in the case.
 24
               4.     That the Trustee is directed to pay those funds on hand, which Debtors
 25

 26   believe to be $427.95 per the Trustee’s website to the Debtors, after first deducting the
 27   Trustee’s Administrative Expenses.
 28
               5.    That the court enter a dismissal of this case to allow Debtors to move



Case 2:18-bk-14880-DPC                          1
                             Doc 69 Filed 08/30/19  Entered 08/30/19 21:41:13          Desc
                              Main Document    Page 1 of 2
                                                   30
                                                  XX




Case 2:18-bk-14880-DPC   Doc 69 Filed 08/30/19 Entered 08/30/19 21:41:13   Desc
                          Main Document    Page 2 of 2
